COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Bob Deuell v. Texas Right to Life Committee, Inc.

Appellate case number:    01-15-00011-CV

Trial court case number: 2014-32179

Trial court:              152nd District Court of Harris County

        The Court REQUESTS a response from appellant to the Motion to Dismiss for Want of
Jurisdiction filed by appellee on February 9, 2015. The response, if any, is due within 10 days of
the date of this order.
       It is so ORDERED.

Judge’s signature: __/s/__Rebeca Huddle
                   X Acting individually     Acting for the Court


Date: February 12, 2015